Citation Nr: 0828202	
Decision Date: 08/20/08    Archive Date: 08/28/08

DOCKET NO.  06-10 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for a liver condition.

2.  Entitlement to service connection for fungal infection of 
the feet.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to July 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the Department of Veterans Affairs 
(VA) Regional Office (RO) in Phoenix, Arizona, that denied 
the above claims.  In a July 2005 rating decision, the RO 
denied service connection for a liver condition and in a 
March 2006 rating decision, the RO denied service connection 
for fungal infection of the feet.

In January 2008, the veteran was afforded a personal hearing 
before the undersigned.  A transcript of the hearing is of 
record.  

The veteran's representative submitted claims for total 
disability for individual unemployability and tinnitus in 
November 2007 and February 2008, respectively.  In November 
2007, the veteran submitted a claim for a prostate condition.  
Therefore, these claims are referred to the RO for 
appropriate action.  

The issue of service connection for fungal infection of the 
feet is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDING OF FACT

In January 2008, prior to the promulgation of a decision in 
the appeal, the veteran requested that the claim for 
entitlement to service connection for a liver condition be 
withdrawn.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or by his or her authorized representative.  38 
C.F.R. § 20.204.  The veteran has withdrawn his claim for 
entitlement to service connection for a liver condition and, 
hence, there remain no allegations of errors of fact or law 
for appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal on the claim of entitlement to service connection 
for a liver condition is dismissed.


REMAND

The veteran's service medical records are silent for any 
treatment of a fungal infection of the feet.  The only 
documented inservice treatment for the veteran's feet is 
treatment for frostbite in November 1966.  On separation, the 
veteran did report having foot trouble, but did not specify 
what type.  In connection with this appeal, the veteran 
submitted an original application for benefits dated July 
1969 for fungus on the groin and left leg.  During his 
personal hearing in January 2008, the veteran stated that he 
found the application with the separation papers in his 
possession, which was an error as he intended to file a claim 
for fungus on the groin and left leg at separation and that 
application should have been in his permanent military file.  
He also stated during the hearing that the fungal infection 
began about three to four months prior to leaving Vietnam and 
he sought private treatment for it a few months after 
separation.  Post-service VA treatment records show that the 
veteran had been diagnosed as having moccasin tinea pedis in 
April 2005, which he reportedly had for 35 years.

In light of the above evidence, including the July 1969 
application for benefits, the Board finds that it is 
necessary to obtain a medical opinion as to whether his 
claimed fungal infection of the feet is related to service.  
Such an opinion is necessary for a determination on the 
merits of the claim.  See 38 C.F.R. § 3.159 (c)(4); 38 
U.S.C.A. § 5103A(d).

As shown above, the veteran stated that he was treated by a 
private physician in California for about ten years following 
service.  During the hearing, the veteran could not recall 
his name and stated that he may be able to get the 
physician's name later.  The RO should request the veteran to 
provide the private physician's name and last known address.  
In addition, during the hearing the veteran stated that he 
was more recently treated for his fungal infection by another 
private physician, Dr. W.  In a letter dated March 2006, a 
law firm stated that the clinic for which Dr. W. worked went 
into bankruptcy and patients' records that were unclaimed by 
their physicians were destroyed.  The letter did not 
specifically verify that Dr. W. did not claim his patients' 
records.  Therefore, the RO should attempt to obtain these 
records on remand.  38 C.F.R. § 3.159(c)(1).  

As the issue must be remanded for the foregoing reasons, any 
recent VA treatment records should also be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the veteran's 
complete treatment records from Dr. W. and 
his private physician in California.  If 
these records are not available, a negative 
reply is required.

2.  Make arrangements to obtain treatment 
records for the veteran's fungal infection of 
the feet from the Phoenix VA Medical Center, 
dated since November 2005.  If these records 
are not available, a negative reply is 
required.

3.  After completion of the foregoing, 
schedule the veteran for an appropriate VA 
examination to determine the current nature 
and likely etiology of the claimed fungal 
infection of the feet.  The claims file must 
be made available to the examiner for review 
prior to the examination.  All necessary 
tests should be conducted and the examiner 
should review the results of any testing 
prior to completion of the report.

Based on the examination and review of the 
record, the examiner is requested to provide 
an opinion as whether it is at least as 
likely as not (i.e., whether there is at 
least a 50 percent probability) that any 
current fungal infection of the feet had its 
onset during active service or is related to 
any in-service disease or injury.

A detailed rationale for any opinion 
expressed should be provided.

4.  Then, readjudicate the claim on appeal, 
with application of all appropriate laws and 
regulations and consideration of any 
additional information obtained.  If the 
decision with respect to the claim remains 
adverse to the appellant, he and his 
representative should be furnished a 
supplemental statement of the case and 
afforded a reasonable period of time within 
which to respond thereto.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


